Citation Nr: 0509300	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-22 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral knee 
replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1944 until 
April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  In January 2003 the RO denied the 
appellant's claim of entitlement to service connection for 
bilateral knee replacement.

In addition, in February 2005, the Board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed without further delay.


FINDING OF FACT

A bilateral knee condition was not present in service, was 
first demonstrated many years after service, and is unrelated 
to such service.


CONCLUSION OF LAW

A bilateral knee condition was not incurred or aggravated by 
service, and arthritis may not be presumed to have been 
incurred during such service.  38 U.S.C.A. § 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2003 decision, the April 2003 
statement of the case (SOC), and the April 2004 supplemental 
statement of the case (SSOC), that the evidence did not show 
that the criteria for service connection for the claimed 
condition had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in letters, dated in July 
2002 and March 2003 (hereinafter "duty to assist letters"), 
the RO notified the appellant that it would obtain all 
identified, relevant information.  The Board concludes that 
the discussions in the RO's letters, the RO's decision, the 
SOC and the SSOC, adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In July 2002, the veteran was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was still his responsibility to make sure 
that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the July 2002 letter was sent to 
the appellant prior to the RO's January 2003 decision that is 
the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations, and an etiological opinion has 
been obtained with regard to the bilateral knee disability.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The appellant asserts that service connection is warranted 
for bilateral knee replacement.  He asserts that he incurred 
the claimed condition because of injuries allegedly sustained 
when descending a Jacob's Ladder in service, for which he 
states he was treated at sickbay in Tien Tsin, China.  The 
Board notes that the RO analyzed the appellant's claim both 
on a direct basis and as secondary to appellant's service-
connected varicose veins, even though the veteran has not 
specifically argued secondary service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's service medical records show no treatment for 
a knee injury.  The appellant's service medical records show 
treatment for fungus, left foot, and sprained left ankle, 
both in November 1946, treated in Tien Tsin, China.  They do 
not show treatment, complaint, diagnosis, or treatment for a 
knee injury.

The relevant post service medical records include a report of 
VA examination in April 1949, VA outpatient progress reports 
from January 1984 to May 1986; inpatient and outpatient 
treatment records from Healthsouth from March 1999 to 
December 2001; outpatient treatment reports from Dr. Beranek 
from January 1999 to July 2002; letters from Dr. Beranek from 
June 2002, May and December 2003; and a VA Shoulder, Elbow, 
Wrist, Hip, Knee, and Ankle Examination report from September 
2002.

On VA examination in April 1949, no complaints were recorded 
concerning the knees and examination was negative for any 
pertinent disability involving the knees.  A VA progress note 
from May 1984 states that the veteran sprained his right 
ankle in service, and also fractured his ankles in an 
industrial accident.  A VA radiographic report from August 
1984 showed that the right knee's joint surfaces were smooth, 
there were no fractures, or effusion, and that the patella 
was intact.  The left knee had a screw in the lateral aspect 
of the tibial plateau transfixing an old fracture which was 
well healed, and there was irregularity of the joint surfaces 
with marked spurring.  The VA examiner gave the impression of 
degenerative arthritic changes involving the left knee joint 
and that no other abnormalities were present.  

Finally, a VA orthopedic clinic note from January 1985, 
included in the progress notes, shows that the veteran has a 
history of an industrial accident that fractured the lateral 
tibial plateau of his left knee in 1967, for which he had 
open reduction internal fixation with one screw.  The note 
also states that the left knee showed considerable 
generalized bony enlargement compared to the right knee and 
that there was no effusion, though there was anterior 
cruciate, perhaps posterior cruciate instability of a mild 
degree.  X-rays showed a tibial plateau screw transversely 
from the lateral aspect, a joint surface that was fairly good 
with some degenerative changes, and cystic changes in the 
femoral condyles.  The examiner assessed the veteran's 
general degenerative arthritic changes as mild to moderate.

The records from Healthsouth from March 1991 to December 2001 
contain treatment reports for physical therapy from a left 
total knee arthroplasty and state that the veteran has a 
history of a right total knee arthroplasty in 1997.  

Dr. Beranek's outpatient treatment reports from January 1999 
to July 2002 reveal treatment for bilateral osteoarthritis of 
the knees, including a postoperative history of a right total 
knee arthroplasty in March 1999.  Dr. Beranek also followed 
the veteran's recovery from his left total knee arthroplasty 
in November 2001.  

Finally, the September 2002 VA examination gave a diagnosis 
of a history of chronic low back pain with radiculopathy, 
status post surgery; bilateral knee replacements; history of 
left ankle sprain; and history of fracture of the right foot 
and left knee.  The report notes that the fractures took 
place after the veteran's service.  The examiner's opinion 
was that the veteran's varicose veins have absolutely no 
correlation to his bilateral knee condition.

The Board finds that service connection for bilateral knee 
replacements is not warranted.  There is no evidence that the 
veteran's bilateral knee conditions were incurred or 
aggravated in service nor was arthritis manifested within the 
one-year presumptive period.  The veteran's service medical 
records only show treatment for a sprained left ankle.  The 
first post-service medical record of a knee condition comes 
approximately 37 years after the appellant's release from 
active duty.  While the veteran has argued that he had leg 
pain continuously since the accident during service, the 
record is conspicuously silent for any indicia of knee 
disorders from 1947 until 1984.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, the Board finds that there is also no competent 
evidence of a nexus between the veteran's bilateral knee 
condition and his service.  

In reaching this decision, the Board has considered the 
statements made by Dr. Beranek in his letters.  The 
statements in those letters are not shown to be based on a 
review of the case file and therefore appear to be only by 
history.  Moreover, such statements are not supported by the 
objective contemporaneously recorded evidence noted 
previously.  Contrary to Dr. Beranek's statement that the 
veteran was diagnosed with sprained knees during service, the 
veteran's service medical records do not show that he was 
ever diagnosed with sprained knees, nor do they otherwise 
show that he sustained a knee injury at any time.  The Board 
also notes the veteran's history of a post-service knee 
injury.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  Accordingly, the 
veteran's claim for service connection for bilateral knee 
replacement must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is no 
reasonable doubt that would permit a favorable determination 
on this issue.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for bilateral knee replacement is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


